internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-119746-98 date date date a a b dear this responds to your date request that we supplement our ruling dated date plr-112573-97 the ruling letter which was issued in response to your request for a ruling dated date the ruling_request capitalized terms retain the meanings originally assigned to them in the ruling letter you request a supplemental ruling that the following changes to the original proposed transaction have no effect on the ruling letter i the valuation and consideration received from the sale of business a to an unrelated third party has changed to reflect the actual terms negotiated by sub ii the valuation of business b has changed iii the actual amount of cash to be transferred from foreign parent to newco from newco to sub and then back to foreign parent as a result of the liquidations of sub and holdings and disregarded as a circular_flow_of_cash has changed to reflect i and ii of the dollar_figurea contributed by foreign parent to newco only dollar_figureb will return to foreign parent plr-119746-98 iv sub will retain cash to repay certain liabilities not initially transferred to newco any remaining cash and liabilities will be transferred to newco by date a v the liquidation of sub and holdings will occur in several steps but within the same taxable_year taxpayer has represented that except for the additional facts described above all other facts and representations in the ruling letter remain true correct and complete based on the information and representations submitted with the ruling_request and this supplemental request we rule as follows a b the rulings set forth in the ruling letter remain in full force and effect with respect to the revised transaction the calculation of any gain under sec_357 of the internal_revenue_code will include all transfers by sub to newco pursuant to the overall plan we express no opinion about the tax treatment of this transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the original and supplemental rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter have been sent to the taxpayer's authorized representative sincerely yours assistant chief_counsel corporate by ________________________________ charles m whedbee senior technical reviewer
